DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 1, 3-5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (PGPub 2004/0195719) in view of Matsuda et al (JP2013121703 with references to the machine English translation provided herewith).
Regarding Claim 1, Ishii teaches a manufacturing method of a honeycomb structure, comprising a vertical extrusion process for forming a honeycomb formed body by extruding a molding compound in a vertically downward direction (Abstract), wherein the vertical extrusion process comprises:
 an extrusion step of extruding the molding compound in the vertically downward direction from an extrusion die attached to an extruder ([0022], Fig. 1- extruder 1 extruding honeycomb structure 10 in a downward direction); 
a honeycomb formed body receiving step in which a transfer pallet is placed at a position near the extrusion die ([0023]; Fig. 1- honeycomb structure 10 is received by carrying pallet 17 on cradle 3), and the honeycomb formed body formed by continuously extruding the molding compound in the extrusion step is received and supported from below by the transfer pallet ([0026]- the article is continuously extruded; Fig. 1- honeycomb structure 10 is received by carrying pallet 17 on cradle 3); and 
a pallet lowering step of lowering the transfer pallet while receiving and supporting the honeycomb formed body in synchronization with an extrusion speed of the molding compound from the extrusion die ([0063]- a lifting member 32 which moves up and down the arm member 31 in the extrusion direction of the honeycomb structure 10), 

a pallet substrate (Fig. 1- support beneath the cell structure on carrying pallet 17), and 
a tabular mesh plate, placed on the pallet substrate in an overlapping manner and which is formed of a mesh material having a plurality of mesh holes ([0056]- carrying pallet 17 comprises a cell structure corresponding to the cell opening end face 9, a cell structure larger in opening area than the cell opening end face 9 or a porous body),
wherein a bottom surface of the extruded honeycomb structure directly contacts the tabular mesh plate of the transfer pallet (Fig. 1- honeycomb structure 10 sits on the cell structure of carrying pallet 17)

Ishii does not appear to explicitly teach the transfer pallet including at least three layers or a tabular punched plate, inserted between the pallet substrate and the mesh plate, and having a plurality of punched holes drilled at predetermined intervals.
Matsuda teaches an alternative honeycomb molding device [0001] wherein the drying stand includes multiple wire meshes [0070] in order to adjust the opening ratio [0070].  This would be desired in the method of Ishii to control the airflow through the honeycomb by adjust the opening ratio [0070].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishii to include multiple layers of mesh as taught by Matsuda with reasonable expectation of success to adjust the opening ratio [0070] thus meeting the instant limitation of the transfer pallet including at least three layers with a tabular punched plate, inserted between the pallet substrate and the mesh plate, and having a plurality of punched holes drilled at predetermined intervals.



Regarding Claim 4, Matsuda further teaches an alternative honeycomb molding device [0001] wherein the drying stand includes multiple wire meshes [0070] in order to adjust the opening ratio [0070].  This would be desired in the method of Ishii to control the airflow through the honeycomb by adjust the opening ratio [0070].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishii to include multiple layers of mesh as taught by Matsuda with reasonable expectation of success to adjust the opening ratio [0070] thus meeting the instant limitation of the transfer pallet further includes: a single intermediate tabular mesh plate, or a plurality of tabular intermediate mesh plates which are provided under the mesh plate in an overlapping manner and which are formed of a mesh material having a plurality of mesh holes.

Regarding Claim 5, Matsuda teaches the mesh arrangement adjusts the opening ratio for drying the honeycomb structure, thus, the mesh arrangement is a result-effective variable modifying the overall opening ratio [0070].  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the mesh arrangement through 

Regarding Claim 7, Ishii teaches a transfer pallet for use in a method of manufacturing a honeycomb structure (Fig. 1- carrying pallet 17 including cell structure 0056] and support beneath the cell structure), the transfer pallet comprising: 
a pallet substrate (Fig. 1- support beneath the cell structure on carrying pallet 17); and 
a tabular mesh plate which is placed on the pallet substrate in an overlapping manner and which is formed of a mesh material having a plurality of mesh holes ([0056]- carrying pallet 17 comprises a cell structure corresponding to the cell opening end face 9, a cell structure larger in opening area than the cell opening end face 9 or a porous body)
wherein a bottom surface of the extruded honeycomb structure directly contacts the tabular mesh plate of the transfer pallet (Fig. 1- honeycomb structure 10 sits on the cell structure of carrying pallet 17).

Ishii does not appear to explicitly teach the transfer pallet having at least three layers or a tabular punched plate, inserted between the pallet substrate and the mesh plate, and having a plurality of punched holes drilled at predetermined intervals.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ishii to include multiple layers of mesh as taught by Matsuda with reasonable expectation of success to adjust the opening ratio [0070] thus meeting the instant limitation of the transfer pallet including at least three layers with a tabular punched plate, inserted between the pallet substrate and the mesh plate, and having a plurality of punched holes drilled at predetermined intervals.

Regarding Claim 9, Ishii further teaches the carrying pallet may comprise a cell structure corresponding to the cell opening end face [0056].  The instant specification teaches a small number of meshes per inch (less than 30) leads to cells of the honeycomb being blocked by the wires of the mesh [0046] while a large number of meshes leads to poor air flow [0047].  Since Ishii teaches the carrying pallet has a cell structure that corresponds to the cell opening end face, the cell structure of Ishii is necessarily in the range of 30 to 100 meshes per inch as the above mentioned issues outside the range are avoided as the cells of the carrying pallet correspond to the cells of the honeycomb thus meeting the instant limitation of the number of meshes per inch of the mesh plate is in a range of 30 to 100.

Regarding Claim 10, Matsuda further teaches an alternative honeycomb molding device [0001] wherein the drying stand includes multiple wire meshes [0070] in order to adjust the opening ratio [0070].  This would be desired in the method of Ishii to control the airflow through the honeycomb by adjust the opening ratio [0070].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishii to include multiple layers of 

Regarding Claim 11, Matsuda teaches the mesh arrangement adjusts the opening ratio for drying the honeycomb structure, thus, the mesh arrangement is a result-effective variable modifying the overall opening ratio [0070].  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the mesh arrangement through routine experimentation in order to perfect the result-effective variable of the opening ratio, consult MPEP 2144.05 II, thus meeting the instant limitation of the intermediate mesh plate has the number of meshes per inch ranging from 16 to 80, and in the case where the number of meshes per inch is the same as or smaller than that of the mesh plate and a plurality of stacked intermediate mesh plates are provided, the number of meshes per inch of the intermediate mesh plate at a lower stage position is the same as or smaller than that of an intermediate mesh plate at an upper stage position.

Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (PGPub 2004/0195719) in view of Matsuda et al (JP2013121703 with references to the machine English translation provided herewith) and Jikumaru et al (US Pat. 5265346).
Regarding Claim 6, Ishii and Matsuda are silent in regards to the material of the pallet substrate, the mesh plate, the punched plate, and the intermediate mesh plate is a conductive material.  

Jikumaru teaches an alternative honeycomb drying carrier (Abstract) wherein the perforated plate is made out of conductive material (Abstract, Col. 1, Lines 55-60) for dielectric heating (Col. 1, Lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishii and Matsuda to include using conductive material as taught by Jikumaru with reasonable expectation of success to improve the quality and productivity of various honeycomb structures (Col. 1, Line 67-Col. 2, Line 2) thus meeting the instant limitation of each of, or at least one of, the pallet substrate, the mesh plate, the punched plate, and the intermediate mesh plate is a conductive material.

Regarding Claim 12, Ishii and Matsuda are silent in regards to the material of the pallet substrate, the mesh plate, the punched plate, and the intermediate mesh plate is a conductive material.  

Jikumaru teaches an alternative honeycomb drying carrier (Abstract) wherein the perforated plate is made out of conductive material (Abstract, Col. 1, Lines 55-60) for dielectric heating (Col. 1, Lines 50-60) in order to improve the quality and productivity of various honeycomb structures (Col. 1, Line 67-Col. 2, Line 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishii and Matsuda to include using conductive material as taught by Jikumaru with reasonable expectation of success to improve the quality and productivity of various honeycomb structures (Col. 1, Line 67-Col. 2, Line 2) thus meeting the instant limitation of all of or at least one of the pallet substrate, the mesh plate, the punched plate, and the intermediate mesh plate is a conductive material.

Response to Arguments
Applicant’s arguments, filed November 15, 2021, with respect to the rejection(s) of Claim(s) 1-12 under 35 USC 102 in view of Ishii (PGPub 2004/0195719) have been fully considered and are persuasive as the transfer pallet now requires at least 3 layers wherein the bottom surface of the extruded honeycomb structure directly contacts the tabular mesh plate of the transfer pallet thus changing the scope of the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishii (PGPub 2004/0195719) in view of Matsuda (JP2013121703).
Applicant argues one skilled in the art would not add another layer to the structure of Ishii because Ishii already provides a mesh plate (Pg 8).
Examiner respectfully disagrees noting the drying stand of Matsuda includes multiple wire meshes [0070] in order to adjust the opening ratio [0070].  This would be desired in the method of Ishii to control the airflow through the honeycomb by adjust the opening ratio [0070].    
Examiner further notes Jikumaru is now being used in a different capacity teaching using conductive material to improve the quality and productivity of various honeycomb structures (Col. 1, Line 67-Col. 2, Line 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







2/14/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712